 



SETTLEMENT AGREEMENT AND GENERAL RELEASE

     This Settlement Agreement and General Release (“Agreement”) dated this 30th
day of September, 2004 is made and entered into between James C. Loden (referred
to herein as “Employee”), on the one hand, and Golfsmith International, L.P.
(“Employer”), on the other hand.

     By means of this Agreement, Employee intends to fully and unconditionally
release any and all claims he, his heirs, administrators, executors, personal
representatives, beneficiaries, and assigns may have against Employer and each
of its affiliates, predecessors, successors, parents, subsidiaries, divisions,
assigns, officers, directors, shareholders, representatives, employees, former
employees, attorneys, and agents (together with Employer, collectively referred
to as “Employer Releasees”).

     The remaining terms of which Agreement are now fully set forth below.

     1. Consideration.

          (a) On the Resignation Date (as defined below), Employer shall pay to
Employee a lump sum payment of Employee’s earned but unpaid base salary up to
and including the Resignation Date.

          (b) In consideration of the releases, promises and undertakings stated
herein, Employer agrees to continue Employee’s salary (the “Separation
Payment”), for a period of three (3) months, in a gross amount of $13,166.66 per
month, with payments to be made on September 30, November 1, and December 1,
2004.

          (c) In addition, if Employee elects to continue his health insurance
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”),
Employer agrees to pay Employee the gross amount of $998.00 per month (the
“Reimbursement”), for a period of

 



--------------------------------------------------------------------------------



 



three (3) months, with payments to be made on September 30, November 1, and
December 1, 2004; provided, however, that Employer’s obligation to pay the
Reimbursement shall immediately cease upon Employee’s obtaining health or
medical benefits from a subsequent employer.

          (d) Employee acknowledges and agrees that the Separation Payment and
the Reimbursement constitute good and valuable consideration which is being paid
in exchange for his execution of this Agreement, to which he would not otherwise
be entitled, and that the restrictions contained in Paragraphs 7 through 10 are
ancillary to Employer’s obligation to pay the Separation Payment and
Reimbursement. Employee understands and agrees that Employer will report to the
Internal Revenue Service all payments described in this Paragraph 1 and will be
withholding taxes, and any other applicable amounts, from said gross payments in
accordance with applicable law and IRS guidelines.

          (e) Employee agrees that the consideration provided by Employer
pursuant to this Agreement encompasses and is in lieu of any and all amounts
owed to Employee for vacation, sick leave, personal time off, or any other paid
time away from work and encompasses any additional money from the Employer to
which Employee would otherwise be entitled.

     2. Stock Options. All stock options previously granted to Employee by
Employer (including, but not limited to, any options granted to Employee
pursuant to a certain Incentive Stock Option Certificate dated June 16, 2003)
are hereby canceled, null and void and without effect, and Employee acknowledges
and agrees that as of the Resignation Date, he has no stock or stock options
relating to Employer.

-2-



--------------------------------------------------------------------------------



 



     3. General Release.

          (a) Employee hereby knowingly and voluntarily releases and forever
discharges the Employer Releasees, collectively, separately, and severally, from
any and all federal, state or local claims, causes of action, liabilities,
obligations, losses, costs, expenses, penalties, fines, damages and judgments of
every type and description whatsoever (including, but not limited to, claims
arising under the Civil Rights Act of 1964, as amended, the Rehabilitation Act
of 1973, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Fair Labor Standards Act of 1938, as amended, the Equal Pay Act of
1963, as amended, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Occupational Safety and Health Act, the Fair Credit Reporting
Act, and the Sarbanes-Oxley Act of 2002, as well as any and all claims for
breach of contract, wrongful discharge, libel, slander, invasion of privacy,
whistleblower violations, retaliation, discrimination or tortious conduct) that
Employee Releasees may currently have against Employer Releasees for
compensatory or punitive damages or other legal or equitable relief of any type
or description. The claims, causes-of-action, security interests, liabilities,
and judgments released in this Paragraph 3(a) above shall be referred to
collectively herein as the “Released Claims.”

          (b) Employee hereby covenants and agrees that he will forever refrain
and forebear from commencing, instituting, or prosecuting any lawsuit, action,
grievance or other proceeding against any of the Employer Releasees,
individually or collectively, based on, arising out of, or connected with any of
the Released Claims.

          (c) Employee understands and agrees that this Agreement shall be
binding upon him in his individual capacity as well as upon his heirs,
administrators, executors, personal representatives, beneficiaries, and assigns.

-3-



--------------------------------------------------------------------------------



 



     4. Releases Include Unknown Claims.

          (a) Employee understands and agrees that the Released Claims are
intended to and do include any and all claims of every nature and kind
whatsoever (whether known, unknown, suspected, or unsuspected).

          (b) Employee further acknowledges that he may hereafter discover facts
different from or in addition to those which they now know or believe to be true
with respect to the Released Claims and agree that, in such event, this
Agreement shall nevertheless be and remain effective in all respects,
notwithstanding such different or additional facts, or the discovery thereof.

          (c) The parties represent and acknowledge (1) that they have had the
opportunity to consult with and receive advice from legal counsel concerning
this Agreement; and (2) that they are not relying in any way on any statement or
representation, except as expressly stated herein, in reaching their decision to
enter into this Agreement.

     5. No Assignment or Transfer of Released Claims.

     Employee warrants that as of the day on which this Agreement is signed by
Employee or by or on behalf of Employer, whichever is later, Employee has not
assigned, transferred, or hypothecated, or purported to assign, transfer, or
hypothecate, to any person, firm, corporation, association, or entity whatsoever
any of the Released Claims. Employee hereby agrees to indemnify, defend and hold
harmless Employer Releasees against, without limitation, any and all rights,
claims, warranties, demands, debts, obligations, liabilities, costs, expenses
(including reasonable attorneys’ fees), causes of action, and judgments based
on, arising out of, or connected with any such transfer, assignment, or
hypothecation, or purported transfer, assignment, or hypothecation.

-4-



--------------------------------------------------------------------------------



 



     6. No Admission of Liability.

     Each party understands and agrees that this Agreement is a general release
and does not constitute an admission of liability on the part of any other party
as to any matters whatsoever.

     7. Confidentiality and Non-Disclosure by Employee.

          (a) As of the Effective Date of this Agreement and henceforth, except
as otherwise specifically provided in Paragraphs 7(b) and (c) of this Agreement,
Employee agrees and covenants that he will maintain the confidentiality of, and
not disclose, reveal, publish, disseminate, or discuss, directly or indirectly,
to or with any other person or entity the terms of this Agreement (including the
amount paid or opinion(s) or information he may have with respect to this
Agreement).

          (b) Employee may disclose to any other person and/or entity (1) that
Employee was employed by Employer, and/or (2) that his employment has ended on
terms which are amicable and confidential. Employee shall not, during the course
of any disclosure authorized by this paragraph, make known, either directly or
indirectly, the terms and conditions of this Agreement, except as provided in
Paragraph 7 (c) below.

          (c) The following disclosures, which are specific exceptions to
Paragraph 7(a) above, are permitted in the following limited circumstances:

               (1) Employee may make such disclosures as are reasonably
necessary for tax reporting purposes and, upon advice from independent, outside
counsel, as otherwise required by law or legal process;

               (2) Employee may disclose the terms and amount paid under this
Agreement as reasonably necessary to obtain legal, tax, or accounting advice or
services.

-5-



--------------------------------------------------------------------------------



 



               (3) Employee is permitted to disclose the terms of this Agreement
to the extent required in any legal proceeding involving the enforcement of this
Agreement, but, as to any other legal proceedings, Employee is permitted to
disclose the terms of this Agreement only to the extent (i) permitted by
Paragraphs 7(b) or (c), or (ii) specifically requested and consented to in
writing by an officer or other authorized representative of Employer, or (iii)
compelled as required by law (upon advice from independent, outside counsel) or
pursuant to a court order. Employee agrees that within a reasonable time after
learning that any third party is seeking to compel disclosure of information the
disclosure of which is prohibited by this Agreement Employee will notify the
Director of Human Resources of Employer.

               (4) Employee is permitted to disclose the terms of this Agreement
to his spouse, provided that he is informed of and agrees to abide by this
Paragraph 7. Employee agrees that he shall be responsible for any breach of the
obligations of confidentiality on the part of his spouse, as set forth herein.

          (d) Employee hereby agrees and covenants that he has maintained and
will continue to maintain the confidentiality of, and not to disclose, reveal,
publish, disseminate or discuss, directly or indirectly, to or with any other
person or entity for a period of two (2) years following the Effective Date of
this Agreement, non-public Confidential Information obtained or created by
Employee during his employment by Employer. As used in this Agreement,
“Confidential Information” means any data or information, other than trade
secrets, that is valuable to Employer and not generally known to the public or
to competitors of Employer. Nothing in this Agreement shall alter protections
afforded “trade secrets” and “confidential information” under applicable law.
The term “Confidential Information” shall not include information or material:
(1) that is known to the Employee prior to disclosure by the Employer;

-6-



--------------------------------------------------------------------------------



 



(2) that is or becomes publicly available or generally known in the relevant
industry without Employee’s breach of any obligation owed to Employer pursuant
to this Agreement; or (3) that Employee develops without use of Employer’s
Confidential Information.

          (e) Employee hereby agrees and covenants that he shall not make any
statement, written or verbal, in any forum or media, or take any action in
disparagement of Employer or any of the Employer Releasees, including but not
limited to negative references to Employer’s or Employer Releasees’ products,
services, corporate policies, officers and/or employees or any other action
which may disparage Employer or Employer Releasees to the general public and/or
Employer’s or Employer Releasees’ employees, customers, suppliers, and/or
business partners.

     8. Restrictive Covenants. Employee acknowledges and agrees that during the
term of Employee’s employment with Employer he had access to Confidential
Information and trade secrets of the Employer, and that unauthorized or improper
use or disclosure by Employee of such Confidential Information or trade secrets
could cause serious harm to the Employer. The Employer and Employee further
recognize that an important part of Employee’s duties was to be its principal
executive heading its retail operations, to supervise other employees of the
Employer performing a variety of services, and to develop goodwill for the
Employer through Employee’s personal contact with customers, suppliers,
employees, agents and others having business relationships with the Employer.
Therefore, the Employer and Employee acknowledge and agree that there is a
danger that this goodwill, a proprietary asset of the Employer, may follow
Employee when Employee’s relationship with the Employer is severed. Accordingly,
Employee covenants and agrees that, for a period of two (2) years immediately
following the

-7-



--------------------------------------------------------------------------------



 



Resignation Date, (the “Non-competition Period”), he shall not, directly or
indirectly, on his own behalf or in the service or on behalf of others:

          (a) perform duties substantially similar to those he performed for
Employer at any time in the 12 months prior to the Resignation Date (the “Last
Year”), within the continental United States, to or for the benefit of any
business enterprise which sells golf equipment, golf apparel, or golf-related
specialty items via retail stores, catalog sales, or internet sales, which
employee acknowledges to be the Employer’s business (the “Business”), for the
purpose of competing in the Business;

          (b) solicit, call upon, divert or actively take away, or attempt to
solicit, call upon, divert or take away, for the purpose of competing with the
Employer in the Business, any individual, partnership, corporation, association,
or entity with whom Employee had any material business contact and who that,
during the Last Year, obtained or contracted to obtain goods or services from
the Employer or its affiliates (a “Customer”) or was solicited by the Employer
for business (whether or not he, she, or it became and actual customer) (a
“Potential Customer”);

          (c) solicit, hire or accept for employment (as an employee or
independent contractor), any person who is an employee of the Employer, or who
was an employee or independent contractor of the Employer at any time during the
Last Year with whom Employee had contact while employed by the Employer.

     9. Acknowledgments. Employee hereby acknowledges that his agreeing to the
covenants contained in Paragraphs 7 and 8 hereof (the “Protective Covenants”) is
a material inducement for Employer to make the payments to Employee set forth in
Paragraph 1 of this

-8-



--------------------------------------------------------------------------------



 



Agreement, to which Employee would not otherwise be entitled, and that the
Protective Covenants are ancillary to the parties other obligations pursuant to
this Agreement, and are reasonable as to time, scope and territory given the
Employer’s need to protect its Business, trade secrets, and Confidential
Information. In the event any covenant or agreement in this Agreement shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it shall be
interpreted to extend only over the maximum period of time for which it may be
enforceable and/or over the maximum geographical area as to which it may be
enforceable and/or to the maximum extent in all other respects as to which it
may be enforceable, all as determined by such court in such action.

     10. Specific Performance. Employee agrees and acknowledges that Employer
will suffer irreparable harm not fully compensable by monetary damages if
Employee fails to comply with the obligations of this Agreement. Accordingly,
Employee agrees that Employer will, in addition to any other remedies available
at law or in equity, be entitled to injunctive relief to prevent or curtail any
such breach, threatened or actual, without the need for proof of the elements
for injunctive relief and without the necessity of posting a bond. The parties
expressly agree and acknowledge that the terms of Paragraphs 7 through 10 shall
survive the termination or expiration of this Agreement for any reason.

     11. Current and Future Employment.

     Employee agrees and covenants that he will resign from his employment with
Employer effective the close of business on September 30, 2004 (the “Resignation
Date”). Employee

-9-



--------------------------------------------------------------------------------



 



covenants and agrees that he shall not, at any time or in any place, seek, apply
for or accept employment with Employer or any of its subsidiaries or current
parent entities.

     12. Return of Property.

     Contemporaneously with the delivery of the payments due under Paragraph 1
of this Agreement, Employee shall return to Employer any and all property of
Employer in the possession, custody or control of Employee or Employee’s agents
or representatives, including but not limited to documents, and any copies or
reproductions thereof, computers, hard drives or disk drives, computer diskettes
containing documents owned by Employer, and any electronic mail in printed form.

     13. Personal Reference by James D. Thompson. Employee has requested that
Employer’s Chief Executive Officer, James D. Thompson, serve as a personal
reference for him. Employee acknowledges and agrees that James D. Thompson has
no obligation to provide a reference for Employee, but if Mr. Thompson chooses
to provide a reference, any such reference shall not be imputable to Employer.
Furthermore, Employee hereby releases Employer and James D. Thompson from any
and all liability associated with any reference provided by Mr. Thompson on
Employee’s behalf.

     14. Modification.

     No provision of this Agreement may be changed, altered, modified or waived
except in writing signed by Employee and a duly authorized representative of
Employer, which writing shall specifically reference this Agreement and the
provision which the parties intend to waive or modify.

-10-



--------------------------------------------------------------------------------



 



     15. Severability.

     In the event any provision of this Agreement should be held to be
unenforceable, each and all of the other provisions of this Agreement shall
remain in full force and effect.

     16. Future Cooperation.

     Employee agrees and covenants that he shall, to the extent reasonably
requested in writing, cooperate with Employer in any pending or future
litigation or potential litigation in which Employer is a party, and regarding
which Employee, by virtue of his employment with Employer, has knowledge or
information relevant to said litigation. Employee further agrees and covenants
that, in any such litigation, he shall, without the necessity for subpoena,
provide, subject to reasonable notice and her reasonable availability, in any
jurisdiction in which Employer requests, truthful testimony relevant to said
litigation. Employer agrees to reimburse Employee for reasonable travel expenses
and other reasonable expenses Employee incurs as a result of Employer requesting
assistance under this Paragraph 16.

     17. Entire Agreement.

     The parties hereto acknowledge that this Agreement constitutes a full,
final, and complete release and supersedes and replaces any and all other
written or oral exchanges, agreements, understandings, arrangements, or
negotiations between or among them relating to the subject matter hereof, and
affirmatively state that there are no other prior or contemporaneous agreements,
exchanges, representations, arrangements, or understandings, written or oral,
between or among them relating to the subject matter hereof other than that as
set forth herein, and that this Agreement contains the sole and entire Agreement
between them with respect to the subject matter hereof.

-11-



--------------------------------------------------------------------------------



 



     18. Understanding.

     Employee acknowledges and represents that he has read this Agreement in
full and understands and voluntarily consents and agrees to each and every
provision contained herein.

     19. Applicable Law and Mutual Submission to Texas Jurisdiction.

     This Agreement shall be construed and enforced according to the laws of the
State of Texas, without respect to its rules governing choice of law. Employee
agrees to submit any and all disputes arising out of or based on this Agreement
to the jurisdiction of the State Judicial District Courts of Travis County,
Texas.

     20. Counterparts Acceptable.

     This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

     21. Notices.

     Except as otherwise specifically set forth herein, all notices,
communications and deliveries under this Agreement will be made in writing
signed by or on behalf of the party making the same, will specify the section
under this Agreement pursuant to which it is given or being made, and will be
delivered personally or by telecopy transmission (by telecopy transmission is in
the case of Employee notifying Employer only), or sent by registered or
certified mail (return receipt requested) or by next day courier (with evidence
of delivery and postage and other fees prepaid) as follows:

     
To Employee:
  James C. Loden
1904 Mulligan Drive
Round Rock, Texas 78664
 
   
To Employer:
  Golfsmith International, L.P.
11000 North IH-35

-12-



--------------------------------------------------------------------------------



 



     

  Austin, Texas 78753
Attn: Lou Acosta
Facsimile: 512-821-4191
Phone: 512-821-4007

or to such other representative or at such other address of a party as such
party may furnish to the other party in writing in accordance with this section.
Any notice delivered personally or by telecopy transmission in the manner
provided herein shall be deemed to have been duly given to the party to whom it
is directed upon receipt by such party or its agent. Any notice which is
addressed and mailed in the manner herein provided shall be presumed to have
been duly given to the party to which it is addressed at the close of business,
local time of the recipient, on the fourth business day after the day it is so
placed in the mail (or on the first business day after placed in the mail or
delivered to the courier service, as applicable, if sent by overnight courier)
or, if earlier, the time of actual receipt.

-13-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
date shown below.

              EMPLOYEE        
 
            /s/ James C. Loden   Date:   9/30/04

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  James C. Loden        
 
            Sworn to and subscribed before         me this 30 day of September,
        2004.        
 
            Notary Public     /s/ Jan Easterling Petty        
 
            My Commission Expires: 10/27/07        
 
            EMPLOYER AND EMPLOYER RELEASEES        
 
            GOLFSMITH INTERNATIONAL, L.P.        
 
           
By:
  /s/ James D. Thompson   Date:   9/30/04

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 
Name:
  James D. Thompson        
Title:
  President        
 
            Sworn to and subscribed before         me this 30 day of September,
        2004.        
 
            Notary Public     /s/ Jan Easterling Petty        
 
            My Commission Expires: 10/27/07        

-14-